McFARLAND, J.
The only ground presented in the petition upon which, if tenable, the petitioner should be discharged is the alleged ground that he was tried in the superior court upon an information charging him with a certain offense, and that he was acquitted at that trial by the verdict of the jury. But the fact is, that he was not so acquitted; the jury found him guilty. The theory of the petitioner seems to be, that under the instructions given by the court at said trial, he should have been acquitted. But the position is not tenable on a writ of habeas corpus.
The petitioner is remanded to the custody of the sheriff, and the writ is discharged.